Title: To James Madison from John Moore, 27 March 1792
From: Moore, John
To: Madison, James


Dear SirCarlisle March 27. 92
Since I received your’s by Mr. Mcalister together with the 32 dollars, I have had a Letter from my father informing me of the cashe he has lodged in the hands of a merchant in Philadelphia, directing me to draw on you whenever my exigencies required it; I expect in the course of three weeks to set out for Virginia but shall not be able to accomplish it untill I get the remainder of the money which is in your hands, which I should have wrote for sooner had a convenient opportunity offered; no safe one has yet been had, I must therefore beg that you would send it up by the next post, in bank notes, as the conveyance will not be quick enough any other away; I have examined my accompts & find that the sum which you mentioned in your last will not be sufficient to bring them to a settlement, without an additional supply which I hope you will get from the gentleman who has cashe for that purpose. Sir should you not send it by the post I shall be detained as I cannot go without it which will oblige your most affectionate
John Moore.
P. S. I see no inconvenience that will arise from your drawing more cashe than you mentioned in your Letter as my father will settle it with Mr. Dunbar in Fredericksburg.
